                                        Case 2:18-cv-01717-RFB-BNW Document 78
                                                                            76 Filed 03/10/20
                                                                                     11/22/19 Page 1 of 6


                                    1   THE GALLIHER LAW FIRM
                                        Keith E. Galliher, Jr., Esq.
                                    2   Nevada Bar No. 220
                                    3   Jeffrey L. Galliher, Esq.
                                        Nevada Bar No. 8078
                                    4   George J. Kunz, Esq.
                                        Nevada Bar No. 12245
                                    5   1850 East Sahara Avenue, Suite 107
                                        Las Vegas, Nevada 89104
                                    6   Telephone: (702) 735-0049
                                    7   Facsimile: (702) 735-0204
                                        kgalliher@galliherlawfirm.com
                                    8   jgalliher@galliherlawfirm.com
                                        gkunz@lvlawguy.com
                                    9   Attorneys for Plaintiff
                                   10                                              --o0o--
                                   11
                                                                    UNITED STATES DISTRICT COURT
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                                                             DISTRICT OF NEVADA
    Las Vegas, Nevada 89104




                                   13

                                   14   DUKE THOMAS NGUYEN,                              CASE NO.: 2:18-cv-01717-RFB-(PAL)

                                   15                 Plaintiff,
                                   16   v.
                                                                                         JOINT DISCOVERY PLAN AND
                                   17
                                        PTS OF AMERICA, LLC, A Foreign Limited           (PROPOSED) SCHEDULING ORDER
                                   18   Liability Company; THE STATE OF
                                        NEVADA; STATE OF NEVADA BOARD                    [SPECIAL SCHEDULING REVIEW
                                   19   OF EXAMINERS; GOVERNOR BRIAN                     REQUESTED]
                                        SANDOVAL, AS CHAIRMAN OF THE
                                   20   BOARD OF EXAMINERS; ATTORNEY                     SUBMITTED IN COMPLIANCE WITH
                                   21   GENERAL ADAM PAUL LAXALT, AS                     LT26-1(b)
                                        MEMBER OF THE BOARD OF
                                   22   EXAMINERS; SECRETARY OF STATE
                                        BARBARA K. CEGAVSKE, AS MEMBER
                                   23   OF THE BOARD OF EXAMINERS;
                                        TRANSPORTATION EMPLOYEES DOE 1-
                                   24   10; DOES 11-99 inclusive, ROE
                                   25   CORPORATIONS 100-199, inclusive,

                                   26                 Defendants.

                                   27

                                   28

                                                                                     1
                                        Case 2:18-cv-01717-RFB-BNW Document 78
                                                                            76 Filed 03/10/20
                                                                                     11/22/19 Page 2 of 6


                                    1          Plaintiff, Duke Nguyen, by and through undersigned counsel of record, hereby submits the
                                    2   following Discovery Plan and [Proposed] Scheduling Order pursuant to Rule 26(f)(3) and LR 26-1
                                    3
                                        and the Courts Order on January 23, 2019, [Doc. 18]:
                                    4
                                               1.      Initial Pleadings: The Plaintiff filed his Application for Leave to Proceed in Forma
                                    5
                                        Pauperis on September 6, 2018, [Doc. 1]. On January 2, 2019, Plaintiff filed and Emergency Motion
                                    6

                                    7   for Temporary Restraining Order, [Doc. 6]. This Motion was granted by the Court on January 4,

                                    8   2019, [Doc. 7]. On January 8, 2019, an Order to Produce Plaintiff Duke Thomas Nguyen was entered

                                    9   by Honorable Judge Richard F. Boulware, II, requiring Plaintiff’s appearance on January 16, 2019,
                                   10   [Doc. 11]. Plaintiff’s Complaint was filed on January 16, 2019, [Doc. 15]. Plaintiff filed an Amended
                                   11
                                        Complaint on February 15, 2019, [Doc. 19]. Plaintiff filed a Second Amended Complaint on May
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                        6, 2019 [Doc. 48]. . On September 4, 2019 Plaintiff filed his Motion to Allow Service by Publication
    Las Vegas, Nevada 89104




                                   13
                                        on Defendant Zachary Brandon which has not yet been ruled upon, [Doc. 62]. On October 21, 2019
                                   14

                                   15   Defendants U.S. Corrections, LLC, Jacob Evetts, Ryan Rivera, Zachary Brandon and Michael

                                   16   Coleman filed their Motion to Dismiss, [Doc. 67]. On October 29, 2019 Defendant PTS of America

                                   17   LLC filed its Answer to the Second Amended Complaint, [Doc 72]. On November 5, 2019 Plaintiff
                                   18
                                        filed his response to Defendants U.S. Corrections, LLC, Jacob Evetts, Ryan Rivera, Zachary
                                   19
                                        Brandon and Michael Coleman’s Motion to Dismiss, [Doc. 73]. On November 12, 2019 Defendants
                                   20
                                        U.S. Corrections, LLC, Jacob Evetts, Ryan Rivera, Zachary Brandon and Michael Coleman filed
                                   21
                                        their Reply in support of their Motion to Dismiss, [Doc. 74].
                                   22

                                   23          2.      Meeting of Counsel Pursuant to Rule 26(f) and LR 26-1(d) was held on November

                                   24   21, 2019. Jeffrey L. Galliher , Esq. Appeared for Plaintiff, Taylor R. Anderson, Esq. appeared on
                                   25   behalf of Defendants U.S. Corrections, LLC, Jacob Evetts, Ryan Rivera, Zachary Brandon and
                                   26
                                        Michael Coleman and Brian K. Terry, Esq. appeared on behalf of Defendant PTS of America, LLC.
                                   27

                                   28

                                                                                          2
                                        Case 2:18-cv-01717-RFB-BNW Document 78
                                                                            76 Filed 03/10/20
                                                                                     11/22/19 Page 3 of 6


                                    1          3.      Rule 26(a)(1) Disclosures: The parties shall make all disclosures required by Rule
                                    2   26(a)(1) in a timely manner.
                                    3
                                               4.      Discovery Scope and Limits: The parties propose that the parties may conduct
                                    4
                                        discovery on all issues, claims and defenses raised in the pleadings filed in this matter, and any other
                                    5
                                        matters reasonable calculated to lead to the discovery of admissible evidence. The presumptive limits
                                    6

                                    7   of 10 depositions and 25 interrogatories served by each party on any other party are appropriate.

                                    8          5.      Discovery of Electronically Stored Information: Electronically stored information

                                    9   will be produced in electronic and searchable form unless another form is agreed between the parties.
                                   10   The parties anticipate working together in an attempt to develop mutually-agreeable ESI protocols
                                   11
                                        and will seek the Court’s assistance only if necessary.
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                               6.      Issues Concerning Handling Claims of Privilege: The parties have discussed the
    Las Vegas, Nevada 89104




                                   13
                                        need for a protective order for confidential documents and/or information and will be working
                                   14

                                   15   together to agree on the terms of a stipulated protective order, if necessary.

                                   16          7.      Special Scheduling Review Requested: Although LR 26-1(e)(1) states that the

                                   17   discovery cut-off date is to be calculated from the date the first defendant answers or otherwise
                                   18
                                        appears, there are extenuating circumstances including pending service of one of the Defendants.
                                   19
                                        Further, the Plaintiff is currently incarcerated in Texas and communications between Plaintiff and
                                   20
                                        his counsel is sometimes slow and difficult as a result. Accordingly, the parties request that the
                                   21
                                        discovery cut-off date be 270 days from the date of filing the Motion to Dismiss by the U.S.
                                   22

                                   23   Corrections defendants:

                                   24          8.      Discovery Cut-Off: The Plaintiff anticipates completion of all discovery in this
                                   25   matter no later than June 17, 2020, which is 270 days from the date of filing of the Motion to Dismiss
                                   26
                                        by the U.S. Corrections defendants.
                                   27

                                   28

                                                                                            3
                                        Case 2:18-cv-01717-RFB-BNW Document 78
                                                                            76 Filed 03/10/20
                                                                                     11/22/19 Page 4 of 6


                                    1             9.    Deadline for Amending the Pleadings an Adding Parties: Plaintiff anticipates that
                                    2   the deadline for filing motions to amend the pleadings or add parties will be met on or before April
                                    3
                                        20, 2020, which is 90 days before the discovery cut-off date.
                                    4
                                                  10.   Rule 26(a)(2) Disclosures (Experts): The parties shall disclose all expert witnesses
                                    5
                                        and reports required by Rule 26(a)(2) no later than May 18, 2020, which is 60 days before the
                                    6

                                    7   discovery cut-off date. The parties shall disclose all rebuttal expert witnesses and reports no later

                                    8   than June 17, 2020, which is 30 days after the initial disclosure.

                                    9             11.   Dispositive Motions: Dispositive motions shall be filed no later than July 17, 2020,
                                   10   which is 30 days after the discovery cut-off date.
                                   11
                                                  12.   Interim Status Report: Pursuant to LR 26-3, the Interim Status Report will be due
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                        no later than May 18, 2020, which is 60 days before the discovery cut-off date.
    Las Vegas, Nevada 89104




                                   13
                                                  13.   Joint Pretrial Order: The Joint Pretrial Order shall be filed no later than August 17,
                                   14

                                   15   2020, which is 30 days after the discovery cut-off date unless a dispositive motion is filed. If a

                                   16   dispositive motion is filed, the Joint Pretrial Order will not be due until 30 days after the dispositive

                                   17   motion is decided.
                                   18
                                                  14.   Alternative forms of case disposition: The parties discussed consent to trial by a
                                   19
                                        Magistrate Judge and the use of the Short Trial Program but do not believe it is appropriate in this
                                   20
                                        matter.
                                   21
                                                  15.   Alternative Dispute Resolution: The parties have discussed the possibility of using
                                   22

                                   23   alternative dispute resolution processes and agree to discuss settlement and will continue to explore

                                   24   the possibilities of settlement as this case proceeds.
                                   25             16.   Discovery Phases: The parties do not believe it is necessary to conduct discovery in
                                   26
                                        phases.
                                   27

                                   28

                                                                                             4
                                        Case 2:18-cv-01717-RFB-BNW Document 78
                                                                            76 Filed 03/10/20
                                                                                     11/22/19 Page 5 of 6


                                    1          17.     Extensions or Modification of the Discovery Plan and Scheduling Order: Any
                                    2   stipulation or motion must be made pursuant to LR 26-4 and be supported by a showing of good
                                    3
                                        cause, no later than twenty-one (21) days before the subject deadline.
                                    4
                                               18.     Electronic evidence: The parties do not at this time anticipate any issues about
                                    5
                                        disclosures or discovery of electronically stored information, if any, including the form or forms in
                                    6

                                    7   which it should be produced. The parties shall meet and confer and otherwise work in good faith

                                    8   with respect to the production of electronically stored information should any dispute arise.

                                    9          Dated this 21st day of November, 2019.
                                   10

                                   11          THE GALLIHER LAW FIRM                          HALL JAFFE & CLAYTON, LLP
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM

    Las Vegas, Nevada 89104




                                   13          /s/ Jeffrey L. Galliher                        /s/ Taylor R. Anderson
                                               Keith E. Galliher, Jr., Esq.                   Taylor R. Anderson, Esq.
                                   14
                                               Nevada Bar No. 220                             Nevada Bar No.
                                   15          Jeffrey L. Galliher, Esq.                      7425 Peak Drive
                                               Nevada Bar No. 8078                            Las Vegas, Nevada 89128
                                   16          1850 E. Sahara Avenue, Suite 107               Attorneys for Defendants
                                               Las Vegas, Nevada 89104                        U.S. Corrections, LLC, Jacob Evettes, Ryan
                                   17          Attorneys for Plaintiff Duke Nguyen            Rivera, Zachary Brandon and Michael Coleman
                                   18
                                                                                           IT IS SO ORDERED
                                   19
                                               THORNDAL ARMSTRONG DELK
                                   20          BALKENBUSH & EISENGER                       DATED: March 10, 2020
                                   21

                                   22          _/s/_Brian K. Terry__________
                                               Brian K. Terry, Esq.                    _______________________________________
                                   23
                                               Nevada Bar No.                          BRENDA WEKSLER
                                   24          100 E. Bridger Avenue, PO Drawer 2070
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                               Las Vegas, Nevada 89125
                                   25          Attorneys for Defendant PTS of America LLC
                                   26

                                   27

                                   28

                                                                                          5
                                        Case 2:18-cv-01717-RFB-BNW Document 78
                                                                            76 Filed 03/10/20
                                                                                     11/22/19 Page 6 of 6


                                    1
                                                                         IT IS SO ORDERED.
                                    2

                                    3
                                                                         ____________________________________
                                    4                                    UNITED STATES MAGISTRATE JUDGE

                                    5                                    Dated: ______________________________
                                    6

                                    7

                                    8

                                    9

                                   10

                                   11
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM

    Las Vegas, Nevada 89104




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                             6
